184 F.2d 331
MIDDLEBROOKSv.UNITED STATES.
No. 178 Misc.
United States Court of Appeals Ninth Circuit.
July 31, 1950.

Douglas E. Middlebrooks, in pro. per.
No other appearances were entered.
Before DENMAN, Chief Judge, and MATHEWS, and HEALY, Circuit Judges.
PER CURIAM.


1
Appellant moves for leave to appeal in forma pauperis from an order of the United States District Court for the Northern District of California denying a motion to vacate his sentence.


2
It appears that that court has certified in writing that the appeal is not taken in good faith. We are hence without power to grant the motion, 28 U.S.C.A. § 1915(a) providing, "an appeal may not be taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith."


3
The motion is denied.